internal_revenue_service te_ge technical_advice_memorandum uil area manager eo examinations nov taxpayer's name taxpayer's address taxpayer's id no year s involved legend charity sponsor corporation l w l o l date a date b date c n o n o w t i o d b n u i o t c c m i do the activities performed by charity for sponsor constitute scientific research in the public interest and activities in furtherance of charity’s exempt_purpose does the agreement between charity and sponsor result in the inurement of any part of charity’s net_earnings to private individuals do the answers to issue sec_1 and result in the conclusion that charity is no longer exempt under sec_501 of the internal_revenue_code or that charity is subject_to the tax on unrelated_business_income on its income from the agreement with sponsor area manager eo examinations lf charity no longer qualifies for exemption is charity entitled to relief under sec_7805 of the code facts charity was incorporated on date a as a not-for-profit corporation it submitted a timely form_1023 and was granted tax exemption as an organization described in sec_501 on date b charity is governed by a person board_of directors consisting of a b and c charity was formed to investigate the basic science of and its use in the medical field ' uses a powerful magnetic field to align atoms in the body and then uses another field to alter this alignment producing variations that can be detected and used to create an image different methods based on this general principle can be used to produce various image types and qualities charity carries out a variety of activities designed to explore the use of in the medica field and has published its results charity has received funds for these activities from state and federal agencies for several years and has participated in joint research with a university medical school corporation was formed several years before charity and is a general business corporation during the relevant time period its shareholders were a b and two other persons the board_of directors of corporation consisted of a b and c sponsor is also a business corporation on date c_corporation granted sponsor non-exclusive license to use three of its patents these patents related to one method of using charity and sponsor entered into a research agreement whereby charity would perform various activities for sponsor including collection of data gathered using the method covered by the patents licensed to sponsor by corporation the agreement provided that any know-how inventions patentable or not or copyrightable materials resulting from the research the results would be the property of the party that created the results f the results were produced jointly by the charity and sponsor they would own the results jointly with respect to any part of the results owned by charity the agreement required charity to grant sponsor and its affiliated companies a world-wide non- exclusive non-cancelable royalty-free license to use the results for any applications area manager eo examinations charity designed the studies to be conducted under the agreement though sponsor's representatives were allowed to observe the studies without interfering in them the following activities were to be conducted collect clinical data on an experimental medical imaging method in the areas of trauma stroke and vascular disease demonstrate the viability of a modified version of the imaging method and its use in discriminating between clots and vessels the results of the research will not constitute marketable products on their own charity’s activities will not involve testing any commercial product to qualify it for sale nor will charity conduct market research or evaluate the commercial value of the method there were no restrictions on the publication of the results of charity’s studies except that charity was required to acknowledge sponsor's support in any relevant publications the results of charity’s studies were published in two separate papers in different scientific journals shortly after the studies were completed the papers discussed the approach used in charity’s studies and the effectiveness of the new method compared to traditional methods issue do the activities performed by charity for sponsor constitute scientific research in the public interest and do they qualify as activities in furtherance of charity’s exempt_purpose applicable law sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational scientific and other purposes provided that no part of its net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it area manager eo examinations engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that since an organization may meet the requirements of sec_501 only if it serves a public rather than a private interest a scientific_organization must be organized and operated in the public interest the term scientific therefore includes the carrying on of scientific research in the public interest sec_1_501_c_3_-1 of the regulations provides that scientific research does not include activities of a type ordinarily carried on as an incident to commercial or industrial operations such as ordinary testing sec_1_501_c_3_-1 of the regulations states that scientific research will be regarded as carried on in the public interest if such research is directed toward benefiting the public if the research is carried on for the purpose of obtaining scientific information which is published in a treatise thesis trade publication or in any other form that is available to the interested public such research will be regarded as directed toward benefiting the public and therefore as research carried on in the public interest scientific research will be regarded as carried on in the pubic interest even though such research is performed pursuant to a contract or agreement under which the sponsor or sponsors of the research have the right to obtain ownership or control of any patents copyrights processes or formulae resulting from such research which are not described in sec_501 sec_1_501_c_3_-1 of the regulations states that an organization will not be regarded as organized and operated for the purpose of carrying on scientific research in the public interest and consequently will not qualify under sec_501 as a scientific_organization if among other things it will perform research only for persons which are directly or indirectly its its creators and area manager eo examinations revrul_68_373 1968_2_cb_206 holds that an organization which performs clinical_testing of drugs for commercial pharmaceutical companies according to specifications and procedures set out by the pharmaceutical companies is not engaged in scientific research but is engaged in testing incident to normal commercial operations revrul_76_296 1976_2_cb_141 provides in part that otherwise qualifying scientific research will not constitute an unrelated_trade_or_business by reason of its being undertaken pursuant to contracts with private industry and where the commercial sponsor retains the ownership rights to the research and any rights in patents resulting from the research the ruling also provides that if patent rights are involved publication of the research results may be delayed pending reasonable opportunity to establish those rights in iit research institute v united_states cl_ct cl_ct a u s claims_court reviewed the activities of an organization exempt under sec_501 of the code the organization contracted with a variety of industry members to perform research for them the court defined the term scientific to include the process by which knowledge is systematized or classified through the use of observation experimentation or reasoning the court found that the organization was not involved in the commercialization of the products or process developed as a result of its research iit research institute only developed a project to the point where the research principles were established at this point the sponsors would make the principles available to different customers usually in the form of newly developed products or equipment the court found significance in the fact that iit research institute did not engage in any consumer or market research or ordinary testing of the type which is carried on incident to commercial operations the court therefore found that the organization's activities were research and not ordinary testing carried on as an incident to commercial or industrial operations in 554_fsupp_1379 w d mo affd 744_f2d_635 8th cir the court held that the midwest research institute did not jeopardize its tax exempt status by performing projects for private sponsors the court stated that a project is scientific research if professional skill is involved in the design and supervision of a project intended to solve a problem through a search for a demonstrable truth the court stated that projects are ordinary testing’ if the work is generally repetitive and done by scientifically unsophisticated employees to determine if the item tested meets certain specifications as distinguished from testing done to validate a scientific hypothesis analysis area manager eo examination sec_2 an organization is operated exclusively for exempt purposes if it is operated for scientific purposes within the meaning of sec_501 of the code sec_1_501_c_3_-1 of the regulations defines the term scientific to include the carrying on of scientific research in the public interest the regulation sets out a three-part test for determining whether an organization is operated for scientific purposes the organization’s activities must be scientific the organization’s activities must constitute research the organization’s activities must be in the public interest an activity can be considered scientific even though it is applied or practical as contrasted with fundamental or basic sec_1_501_c_3_-1 courts have broadly defined the term scientific to include a process by which knowledge is systematized or classified through the use of observation experimentation or reasoning iit research institute v united_states see also midwest research institute v united_states supra charity’s activities involve gathering and analyzing data on complex medical imaging methods and its activities are conducted by physicians thus charity’s activities involve systematizing knowledge through the use of experimentation and the activities are scientific within the meaning of sec_1_501_c_3_-1 of the regulations sec_1_501_c_3_-1 of the regulations states that the term research when taken alone is a word with various meanings it is not synonymous with scientific the regulations go on to state that scientific research does not include activities that are ordinarily carried on as an incident to commercial operations such as ordinary testing or inspection of materials sec_1_501_c_3_-1 see also rev_rul the court in iit research institute identified several facts indicating iit was engaged in research not commercial testing did not conduct market research and it did not perform any product testing activities were focused on determining whether particular research principles were valid iit did not develop the commercial potential of products it its charity’s activities are similar to those conducted by iit charity is engaged in evaluating whether the imaging method is able to identify a variety of medical conditions charity is not testing any commercial product to qualify it for sale unlike the organization described in revrul_68_373 any results generated by charity’s research could provide the basis for commercial products but would not constitute marketable products on their own charity does not conduct any market research or evaluate the commercial practicality of the method - area manager eo examinations therefore charity’s activities are scientific research within the meaning of sec_1_501_c_3_-1 of the regulations ' sec_1_501_c_3_-1 provides that scientific research is carried on in the public interest if the results of the research are made available to the public such as through a treatise or trade publication it also provides that scientific research may be carried on in the public interest even though a commercial sponsor retains the rights to any intellectual_property produced by the research see also revrul_76_296 supra thus although a private benefit may be conferred on the intellectual_property holders or other private individuals the regulations consider that benefit to be incidental to the public benefit of facilitating scientific research while charity’s activities may confer a tangential benefit upon both sponsor and corporation as long as the requirements in sec_1_501_c_3_-1 of the regulations are satisfied this benefit is incidental and does not result in a conclusion that the research is not in the public interest charity published two papers in publicly available journals discussing the results of the research for sponsor there is no indication that publication was unreasonably delayed after completion of the research the fact that sponsor retained exclusive rights to use any results created from the research does not prevent the conclusion that the research itself was in the public interest similarly the fact that charity’s research has the potential to increase the value of the patents held by corporation does not prevent the research from qualifying as scientific research in the public interest because this potential benefit is incidental to charity’s activities therefore charity’s activities are scientific research carried on in the public interest within the meaning of sec_1_501_c_3_-1 of the regulations sec_1_501_c_3_-1 of the regulations states that an organization will not be regarded as organized and operated for the purpose of carrying on it performs research only for persons scientific research in the public interest if that are directly or indirectly its creators and which are not described in sec_501 regardless of whether the contract between charity and sponsor using corporation's patents could be considered research performed for charity’s creators charity performs substantial research for other organizations as well charity has performed research activities for different state and federal agencies for many years therefore sec_4 c -1 d iv a does not prevent charity from being regarded as organized and operated for the purpose of carrying on scientific research issue area manager eo examinations does the agreement between charity and sponsor result in the inurement of any part of charity’s net_earnings to private individuals applicable law sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 of the regulations defines private_shareholder_or_individual as a person having a personal and private interest in the activities of the organization rev_rul 1969_2_cb_113 provides an example of a possible inurement in the revenue situation that did not jeopardize an organization’s exempt status ruling a tax exempt hospital entered into a contract with a radiologist which provided that the radiologist would be compensated by receiving a percentage of the gross_receipts of the radiology department the contract was negotiated on an arm’s-length basis the radiologist did not control the hospital the amount received under the contract was reasonable in terms of the responsibilities and duties assumed and the amount received under the contract was not excessive when compared to the amounts received by other radiologists in comparable circumstances for these reasons the ruling concludes that the transaction between the hospital and the radiologist did not constitute inurement in 505_f2d_1068 6th cir the court defined net_earnings to include more than the difference between gross_receipts and disbursements in dollars the court held that earnings in the form of gross_receipts and other assets may inure to an individual in ways other than the distribution of dividends in 149_fsupp_128 s d cal the court found that net_earnings inured to a private individual when the organization paid over substantial sums in compensation to its founder in 75_tc_127 the court found that part of an organization’s net_earnings inured to the benefit of private individuals because their compensation was based on a percentage of the organization's gross_receipts with no upper limit the court held that the petitioner was not exempt as an organization described in sec_501 of the internal_revenue_code of area manager eo examination sec_2 in 203_f2d_872 5th cir the court acknowledged that payment of reasonable_compensation to officers is not inurement the court went on to say however that if the salaries paid are excessive and unreasonable then inurement of corporate net_income will result such inurement would not allow an organization to claim tax exemption in 92_tc_1053 the court used the term insider as an equivalent to private_shareholder_or_individual and explained that the latter means individuals who are able to exercise control_over the organization such as founders trustees directors and officers analysis sec_1_501_c_3_-1 of the regulations states that an organization is not operated exclusively for exempt purposes if any of its net_earnings inure to the benefit of private individuals courts have interpreted net_earnings to include large transfers of cash or assets to private individuals regardless of whether those transfers are considered gross or net see eg harding hospital inc v united_states supra gemological institute of america v riddell supra people of god community v commissioner of internal revenue supra however the term is limited to the transfer of value from the organization to a private individual sec_1_501_a_-1 of the regulations defines private_shareholder_or_individual as a person having a personal and private interest in the activities of the organization this includes directors officers and any other person who is able to exercise control_over the organization a and b are private shareholders with respect to charity within the meaning of sec_1_501_a_-1 of the regulations because they are directors of charity however the agreement between charity and sponsor does not provide for the transfer of net_earnings or any money from charity to a b or any other individual therefore no net_earnings inure to the benefit of a or b due to the agreement between charity and sponsor the research performed by charity for soonsor may result in some benefit to the shareholders of corporation including a and b even so none of charity's net_earnings have inured to the benefit of the corporation including a and b for purposes of sec_1_501_c_3_-1 of the regulations the private benefit’ involved in these activities is incidental to the benefit that charity receives in the form of payment by sponsor and to the benefit to the public from the results of charity's research it is well established that scientific research is an exempt_purpose even if commercial entities benefit by reserving the right to ownership of area manager eo examinations any knowledge or patentable developments that arise from the research see revrul_76_296 supra charity does pay a a salary however the payment of a salary to a private individual does not automatically constitute inurement mabee petroleum corp vy united_states supra from the facts presented the compensation paid to a is independent of the agreement between charity and sponsor and is therefore not addressed in this ruling issue do the answers to issue sec_1 and result in the conclusion that charity is no longer exempt under sec_501 of the code or that charity is subject_to the tax on unrelated_business_income on its income from the agreement with sponsor applicable law sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational scientific and other purposes provided that no part of its net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose carrying on an unrelated_trade_or_business sec_1_501_c_3_-1 of the regulations provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt_purpose or purposes and if the organization is not organized or operated for the primary purposes of area manager eo examinations sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 under sec_512 the term unrelated_business_taxable_income is defined as the gross_income derived by an organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less certain deductions sec_512 of the code defines the term unrelated_business_income as the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the deductions allowed by this chapter which are directly connected with the carrying on of such trade_or_business sec_513 of the code provides in relevant part that the term unrelated_trade_or_business means in the case of any organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organizations of its charitable educational or other purpose or function constituting the basis of its exemption except that such term does not include any trade_or_business in which substantially_all the work in carrying on such trade_or_business is performed for the organization without compensation sec_1_513-1 of the regulations provides that trade_or_business is related to exempt purposes in the relevant sense only where the conduct of business activities has a causal relationship to the achievement of exempt purposes other than through the production_of_income and it is substantially related for the purposes of sec_513 only if the causal relationship is a substantial one thus for the conduct_of_a_trade_or_business from which a particular amount of gross_income is derived to be substantially related to the purposes for which exemption is granted the production or distribution of goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes where the production or distribution of the goods or the performance of the services does not contribute importantly to the accomplishment of the exempt purposes of an organization the income from the sale_of_goods or the performance of services does not derive from the conduct of related trade_or_business whether the activities productive of gross_income contribute importantly to the accomplishment of any purpose for which an organization is granted exemption depends in each case upon the facts and circumstances involved sec_1_513-1 of the regulations provides that income derived from charges for the performance of exempt functions does not constitute gross_income from the conduct of an unrelated_trade_or_business area manager eo examinations revrul_76_296 1976_2_cb_141 provides in part that otherwise qualifying scientific research will not constitute an unrelated_trade_or_business by reason of its being undertaken pursuant to contracts with private industry and where the commercial sponsor retains the ownership rights to the research and any rights in patents resulting from the research the ruling also provides that if patent rights are involved publication of the research results may be delayed pending reasonable opportunity to establish those rights analysis an organization must be organized and operated exclusively for one or more exempt purposes in order to qualify for tax exemption under sec_501 of the code sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial amount of its activities are not in furtherance of an exempt_purpose in the discussion of issue supra we concluded that charity’s activities pursuant to the contract with sponsor are scientific research in the public interest therefore they do further scientific purposes within the meaning of sec_501 of the code charity is organized and operated for the scientific purpose of researching new methods in medical imaging in addition we ruled that the contract between charity and sponsor does not result in inurement of charity’s net_earnings to private individuals thus charity’s activities pursuant to the contract with sponsor further charity’s exempt_purpose and do not jeopardize charity’s tax exempt status sec_511 of the code imposes a tax on the unrelated_business_income of an organization exempt from tax under sec_501 of the code sec_1_513-1 of the regulations provides that income derived from charges for the performance of exempt functions does not constitute income from the conduct of an unrelated_trade_or_business as discussed in issue supra the research performed by charity for sponsor is the performance of an exempt_function therefore even though charity is paid_by a commercial sponsor sponsor for its research the payments do not constitute unrelated_business_income see also revrul_76_296 supra issue if charity no longer qualifies for exemption is charity entitled to relief under sec_7805 of the code analysis area manager eo examinations we have determined that charity continues to qualify for exemption under sec_501 of the code therefore we do not reach the question of whether charity is entitled to relief under sec_7805 of the code conclusion sec_4 the activities performed by charity for sponsor constitute scientific research in the public interest and therefore qualify as activities in furtherance of charity’s exempt_purpose the agreement between charity and sponsor does not result in the inurement of any part of charity’s net_earnings to private individuals the answers to issue sec_1 and result in the conclusion that charity continues to qualify for exemption under sec_501 of the code and that charity is not subject_to the tax on unrelated_business_income _ we conclude that charity continues to qualify for exemption and is not subject_to the income_tax on unrelated_business_income under sec_511 therefore we do not reach the question as to whether charity is entitled to relief under sec_7805 of the code
